Citation Nr: 1002850	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-30 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
tension headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, lumbosacral spine (low back 
disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that, in pertinent part, 
increased the evaluation of the Veteran's service-connected 
low back disability from noncompensable to 10 percent 
disabling, and continued the noncompensable evaluation for 
the Veteran's service-connected tension headaches.  The 
Veteran filed a timely appeal of these determinations to the 
Board.  The Veteran's claims file was subsequently 
transferred to the Montgomery, Alabama RO.

In May 2005, the RO increased the evaluation of the Veteran's 
service-connected tension headaches to 30 percent disabling.  
Because the assigned evaluations of the Veteran's service-
connected disabilities do not represent the maximum ratings 
available for these disabilities, the Veteran's claims 
challenging these evaluations remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's service-connected tension headaches are not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 

2.  The Veteran's service-connected low back disability is 
not manifested by forward flexion of the thoracolumbar spine 
greater that 30 degrees but not greater that 60 degrees, a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis manifested by complaints of pain and mild limitation 
of motion; nor does the medical evidence indicate 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for tension headaches are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 
8100 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Under 
38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in May 2004 and April 2009, the 
Veteran was furnished notice of the type of evidence needed 
in order to substantiate the claims.  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown.  In this regard, as the 
Board concludes hereinbelow that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims files consists of the Veteran's service records, post-
service treatment records and reports, VA examinations dated 
in June 2004, and written statements submitted by the Veteran 
and his representative in support of the claims.  In this 
regard, the Board notes that the Veteran was scheduled for 
updated VA examinations to take place on December 6, 2008.  
The Veteran, however, failed to report for the examinations 
and, after notice of this failure was noted in the June 2009 
supplemental statement of the case, the Veteran has not 
expressed interest in having these examinations rescheduled.  
When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  To date, the Veteran 
and his representative have not offered an explanation as to 
why the Veteran failed to appear for the scheduled VA 
examinations.  The consequence in this case of the Veteran's 
failure without good cause to report for the VA examination 
is that his disability and other claims must be rated on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).  The Board concludes that VA has no remaining duty 
under the VCAA to provide medical examinations in conjunction 
with the Veteran's claims.  The Board also notes that in 
October 2005, the Veteran submitted correspondence reflecting 
that he had hired counsel to assist him in securing Social 
Security Administration (SSA) disability benefits.  Since 
that time, the Veteran has not indicated that he is in 
receipt of SSA disability benefits, to include any benefits 
due to his service-connected disabilities.  The Veteran has 
not responded to an April 2009 VA notice with any additionl 
evidence, and did not return telephone messages left for him 
on two occasions by VA personnel in May 2009.  To date, the 
Veteran has not identified any additional evidence to support 
his increased rating claims.  Thus, the Board has determined 
that a Remand to retrieve any possible records or 
applications related to SSA is unnecessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c); see Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. January 4, 2010).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Increased ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  The Veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  In this regard, the Board also acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where a Veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Ratings Schedule, the 
diagnosed condition will be evaluated by analogy to closely-
related diseases or injuries in which not only the functions 
affected, but the anatomical localizations and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  Id.  However, in that regard, the Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the Court 
has held that 38 C.F.R. § 4.40 does not require a separate 
rating for pain but rather provides guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

A.  Tension headaches

The Veteran is currently assigned a 30 percent evaluation for 
his headache disorder under Diagnostic Code 8100 for migraine 
headaches, which provides for a 50 percent rating with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of 
once a month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two 
months over the last several months, and a noncompensable 
evaluation with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The medical evidence in this case consists primarily of a VA 
examination dated in  June 2004 and VA medical treatment 
notes.

The June 2004 examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report.  The Veteran was noted to have a history of chronic 
headaches that have gotten progressively worse.  The Veteran 
reported characteristic throbbing or sharp pain, with pain 
behind the eyes with associated watering of the eyes and 
nose.  The headaches were noted to be associated with 
photophobia and phonophobia, and they were indicated to come 
in clusters.  Each headaches would last for approximately 15 
minutes.  The Veteran reported that sometimes the headaches 
will come several times a day for a few days and then will go 
away for a few weeks or a few months.   The Veteran reported 
that the headaches had been worse in the months prior to the 
examination.  The Veteran was indicated to take medication in 
connection with his condition, that he reported helps a lot.  
After examination, the Veteran was diagnosed with cluster 
headaches.  The examiner stated that the Veteran had mild 
functional impairment due to his headaches.  

The Veteran's outpatient treatment records also note a 
history of headaches.  In one note, the Veteran was noted to 
take over-the-counter Tylenol pm as occasion requires.  A 
March 2004 treatment report indicated that the Veteran had 
had a headache for one month at that time, with sharp 
stabbing sensation in both eyes.  He was referred to the 
emergency room for more thorough treatment.  More recent 
treatment records indicate continued treatment for headaches, 
but no symptoms consistent with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted in this case.  In order 
to warrant a higher evaluation, the medical evidence must 
indicate that the Veteran's headaches are very frequent 
completely prostrating and with prolonged attacks productive 
of severe economic inadaptability.  In this case, the medical 
evidence contained in the Veteran's claims file, since the 
date of his claim for increase, does not indicate that the 
Veteran's condition rises to this level.   

The Board finds no basis for the assignment of an evaluation 
in excess of 30 percent.

B.	Low back disability

The Veteran's back disability is currently evaluated as 10 
percent disabling under Diagnostic Code 5237, which is part 
of the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

This formula provides that, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching, in 
the area of the spine affected by the residuals of injury or 
disease:  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, 

a 40 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  

The Veteran's disability could also be evaluated under 
Diagnostic Code 5243.  Under this code, evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

The medical evidence regarding the Veteran's back disability 
consists primarily of post-service treatment records and a VA 
examination dated in June 2004.  

The June 2004 VA examiner indicated that the Veteran has been 
diagnosed with degenerative joint disease at L4-5 and 
indicated that he has generalized arthralgias.  Upon 
examination, the Veteran was indicated to have tenderness 
over the right sacroiliac joint.  He could forward flex 85 
degrees, and backwards flex 10 degrees.  The Veteran was also 
noted to have 40 degrees left lateral flexion, and 20 degrees 
right lateral flexion.  He had normal curvature of the spine 
and his neurologic examination was intact.  The Veteran was 
diagnosed with degenerative joint disease  of the lumbosacral 
spine, with a right sacroiliac pain.  The examiner stated 
that there were no signs of degenerative disc disease or 
radiculopathy.  He was indicated to have moderate loss of 
function due to pain, and good range of motion.  

The Veterans medical treatment records do not indicate 
ongoing treatment for a back disability, although 
degenerative joint disease of the lumbar spine is noted in 
the Veteran's list of medical problems and the Veteran was 
noted to have back pain.  

Based on the foregoing, the Board finds that a higher 
evaluation for the Veteran's service-connected back 
disability is not warranted.  

In order to warrant a higher evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine, there 
must be competent medical evidence of forward flexion of the 
thoracolumbar spine greater that 30 degrees but not greater 
that 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Here, there is no objective 
medical evidence of record to reflect that the Veteran has 
forward flexion of the thoracolumbar spine of 60 degrees or 
less or a combined range of motion of 120 degrees or less.  
Nor does the medical evidence show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  

The Board has also considered the criteria for rating 
intervertebral disc syndrome, however, the objective evidence 
reflects that the Veteran does not have intervertebral disc 
syndrome.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Therefore, the Board does not find 
that the Veteran's medical records show persistent symptoms 
of neuropathy or other neurological findings so as to arrive 
at the diagnosis of intervertebral disc disease.  
Nevertheless, assuming for the sake of argument that the 
Veteran's current disability did involve radiculopathy and 
could be defined as intervertebral disc disease, there is no 
evidence that the Veteran had incapacitating episodes of at 
least 2 weeks but less than 4 weeks.  As such, a disability 
rating in excess of 10 percent is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected back disability are contemplated in the 
assigned 10 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
A higher evaluation for pain is not for assignment.  
Spurgeon.

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Other than the Veteran's 
report of pain, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for 
an evaluation in excess of 10 percent.  It is acknowledged 
that the Veteran has subjective complaints of pain affecting 
his ability to engage in certain activities.  However, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Finally, as noted above, there is no objective medical 
evidence throughout the appeal period showing that the 
Veteran has a neurological impairment stemming out of the 
service-connected back disability.  As such, a separate 
rating is not warranted.  See Note 2 to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Given the facts above, the Veteran's back disability does not 
warrant an initial rating in excess of 10 percent under any 
of the pertinent rating criteria.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  

In view of the holding in Hart, and, based upon the record, 
the Board finds that at no time since the Veteran filed his 
claim for a higher evaluation has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.

C.  Other considerations

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected disabilities.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 50 percent 
disabling, with the highest evaluation being 30 percent 
disabling.  And, while the Veteran was noted in the June 2004 
back examination to be unemployed, the Veteran is also noted 
to be retired from the military, and the Veteran's medical 
records do not indicate that he is otherwise unemployable due 
to his service-connected disabilities.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

An evaluation in excess of 30 percent for tension headaches 
is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease, lumbosacral spine, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


